MORROW, Circuit Judge
(concurring).
I concur in the findings of fact contained in the opinion of Judge GILBERT in the cases of Arthur H. Noyes, Joseph K. Wood, and C. A. S. Frost, and in the judgments directed to be entered thereon. I am also of the opinion that the evidence does not establish the charge against Thomas J. Geary.
In my judgment the evidence establishes the fact that there was a conspiracy between the respondent Noyes, McKenzie, and others to secure possession of certain valuable mining claims at Nome, Alaska, under proceedings involving the appointment of a receiver for the purpose of working the properties and obtaining the gold deposited in the claims. To carry these proceedings to a supposed successful conclusion, Noyes, McKenzie, and others found it a necessary part of their scheme to resist the process of this court. In pursuance of this conspiracy, the contempt charged against Noyes was committed; but I agree with Judge GILBERT that this conspiracy is outside the charge of contempt, and, in view of the fact that the respondent Noyes holds a judicial position, I concur in his judgment that the respondent be required to pay a fine of $1,000.